                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

ALEX VERBOIS, JR.                                                               CIVIL ACTION

VERSUS
                                                                                NO. 18-629-RLB1
NANCY A. BERRYHILL
ACTING COMMISSIONER OF
SOCIAL SECURITY



                   RULING ON PLAINTIFF’S SOCIAL SECURITY APPEAL


        Alex Verbois, Jr. (“Plaintiff”) seeks judicial review of a final decision of the

Commissioner of the Social Security Administration (“Commissioner”) pursuant to 42 U.S.C. §

405(g) denying Plaintiff’s application for Disability Insurance Benefits under the Social Security

Act. (R. Doc. 1). Having found all of the procedural prerequisites met (Tr. 1-7), the Court has

properly reviewed Plaintiff’s appeal. See 42 U.S.C. § 405(g); 20 C.F.R. § 404.981 (“The

Appeals Council’s decision, or the decision of the administrative law judge if the request for

review is denied, is binding unless you… file an action in Federal district court…”). For the

reasons given below, the Court ORDERS that the decision of the Commissioner is AFFIRMED

and Plaintiff’s appeal is DISMISSED with prejudice.

I.      Procedural History

        Plaintiff filed his application for disability insurance benefits (Tr. 161-166) on September

14, 2015, alleging that he became disabled on August 30, 2014 because of a disabling condition,

namely bipolar disorder, schizophrenia, and manic depression (Tr. 189). Plaintiff’s application

was initially denied by an Administrative Law Judge (“ALJ”), who first held an administrative

1
  Because both parties consented to proceed before a United States Magistrate Judge (R. Doc. 11), the case was
transferred to this Court for all further proceedings and entry of judgment pursuant to 28 U.S.C. § 636(c)(1).
hearing (Tr. 36-61) before issuing an unfavorable decision on March 14, 2017. (Tr. 17-35).

Plaintiff’s request for review of the ALJ’s decision was denied by the Appeals Council on April

25, 2018. (Tr. 1-7). The ALJ’s decision rested as the Commissioner’s final decision when the

Appeals Council denied Plaintiff’s request for review. See 20 C.F.R. § 404.981.

II.    Standard of Review

       This Court’s review of the Commissioner’s decision is limited to an inquiry into whether

there is substantial evidence to support the findings of the Commissioner and whether the correct

legal standards were applied. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401

(1971); Falco v. Shalala, 27 F.3d 160, 162 (5th Cir. 1994); Villa v. Sullivan, 895 F.2d 1019,

1021 (5th Cir. 1990). Substantial evidence has been defined as “‘more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Richardson, 402 U.S. at 401 (quoting Consolidated Edison Co. of N.Y. v. N.L.R.B.,

305 U.S. 197, 229 (1938) (defining “substantial evidence” in the context of the National Labor

Relations Act, 29 U.S.C. § 160(e)). The Fifth Circuit has further held that substantial evidence

“must do more than create a suspicion of the existence of the fact to be established, but no

substantial evidence will be found only where there is a conspicuous absence of credible choices

or no contrary medical evidence.” Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983)

(quotations omitted). Conflicts in the evidence are for the Commissioner “and not the courts to

resolve.” Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990). The Court may not reweigh the

evidence, try the case de novo, or substitute its own judgment for that of the Commissioner even

if it finds that the evidence preponderates against the Commissioner’s decision. See, e.g.,

Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994) (“This is so because substantial evidence is

less than a preponderance but more than a scintilla.”); Hollis v. Bowen, 837 F.2d 1378, 1383 (5th

Cir. 1988) (“In applying the substantial evidence standard, we must carefully scrutinize the


                                                 2
record to determine if, in fact, such evidence is present; at the same time, however, we may

neither reweigh the evidence in the record nor substitute our judgment for the Secretary’s.”);

Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988) (same).

       If the Commissioner’s decision is supported by substantial evidence, then it is conclusive

and must be upheld. Estate of Morris v. Shalala, 207 F.3d 744, 745 (5th Cir. 2000). If, on the

other hand, the Commissioner fails to apply the correct legal standards, or fails to provide a

reviewing court with a sufficient basis to determine that the correct legal principles were

followed, it is grounds for reversal. Bradley v. Bowen, 809 F.2d 1054, 1057 (5th Cir. 1987).

III.   ALJ’s Determination

       In determining disability, the Commissioner (through an ALJ) works through a five-step

sequential evaluation process. See 20 C.F.R. § 404.1520(a)(4). The burden rests upon the

claimant throughout the first four steps of this five-step process to prove disability. If the

claimant is successful in sustaining his or her burden at each of the first four steps, the burden

shifts to the Commissioner at step five. See Muse v. Sullivan, 925 F.2d 785, 789 (5th Cir. 1991)

(explaining the five-step process). First, the claimant must prove he or she is not currently

engaged in substantial gainful activity. 20 C.F.R. § 404.1520(b). Second, the claimant must

prove his or her impairment is “severe” in that it “significantly limits your physical or mental

ability to do basic work activities…” 20 C.F.R. § 404.1520(c). At step three, the ALJ must

conclude the claimant is disabled if he or she proves that his or her impairments meet or are

medically equivalent to one of the impairments contained in the Listing of Impairments. See 20

C.F.R. § 404.1520(d) (step three of sequential process); 20 C.F.R. pt. 404, subpt. P, app’x 1

(Listing of Impairments). Fourth, the claimant bears the burden of proving he or she is incapable

of meeting the physical and mental demands of his or her past relevant work. 20 C.F.R. §

404.1520(f).


                                                  3
         If the claimant is successful at all four of the preceding steps then the burden shifts to the

Commissioner to prove, considering the claimant’s residual functional capacity, age, education

and past work experience, that he or she is capable of performing other work. 20 C.F.R §

404.1520(g)(1). If the Commissioner proves other work exists which the claimant can perform,

the claimant is given the chance to prove that he or she cannot, in fact, perform that work. Muse,

925 F.2d at 789.

         Here, the ALJ made the following determinations:

         1.       Plaintiff had not engaged in substantial gainful activity since August 5, 2015, the
                  amended alleged onset date.2
         2.       Plaintiff had the following severe impairments: anxiety, ADHD, and affective
                  disorder.
         3.       Plaintiff did not have an impairment or combination of impairments that meets or
                  medically equals a Listing.
         4.       Plaintiff had the residual functional capacity to perform a full range of work at all
                  exertional levels, with the following non-exertional limitations: he is capable of
                  understanding, remembering and carrying out simple and routine tasks; low stress
                  jobs, defined as requiring only occasional decision making and occasional
                  changes in the work setting; and work that is essentially isolated, with no
                  interaction with the general public and co-workers and only occasional interaction
                  with supervisors.
         5.       Plaintiff was unable to perform past relevant work.
         6.       Plaintiff was born on June 24, 1976 and was 39 years old, which is defined as a
                  younger individual age 18-49, on the amended onset date.
         7.       Plaintiff had at least a high school education and was able to communicate in
                  English.
         8.       Transferability of job skills was not material to the determination of disability
                  because the Medical-Vocational Rules support a finding that Plaintiff was not
                  disabled, whether or not he had transferable job skills.
         9.       Considering Plaintiff’s age, education, work experience, and residual functional
                  capacity, there are jobs that exist in significant numbers in the national economy
                  that Plaintiff can perform.




2
 Plaintiff amended his alleged onset date to August 13, 2015 in correspondence dated January 27, 2017, based on
his position that the “record now reveals chronic intermittent and at times, acute symptoms since 8/13/15 despite full
compliance with treatment.” (Tr. 525). The beginning of the ALJ’s decision references the amended date. (Tr. 25).

                                                          4
IV.        Law and Analysis

           In support of his appeal, Plaintiff argues that the ALJ should have concluded that Plaintiff

met or medically equaled §§ 12.04 and 12.06 of the Listings, specifically with regard to the

paragraph B criteria. (R. Doc. 17 at 2). Plaintiff asserts that the evidence supports marked

limitations in his ability to interact with others and his ability to concentrate, persist, or maintain

pace such that the paragraph B criteria have been met. (R. Doc. 17 at 10). Plaintiff also asserts

that, even if substantial evidence supports the ALJ’s finding that “there is insufficient evidence

of two marked or one extreme limitation in any domain,” Plaintiff’s impairment medically equals

either Listing 12.04 or 12.06.” (R. Doc. 17 at 10).

           The ALJ concluded that Plaintiff’s anxiety, ADHD, and affective disorder were severe,

but that he did not have an impairment or combination of impairments that meets or medically

equals a Listing, giving specific consideration to §§ 12.04 and 12.06. (Tr. 22). In so finding, the

ALJ reviewed the requirements of Listings 12.04 and 12.06, finding that Plaintiff had met the

“A” criteria of both listings, but that there was insufficient evidence supporting the “B” criteria.

(Tr. 24). The questions before the Court are (1) whether substantial evidence supports the ALJ’s

finding that Plaintiff had not met the Paragraph B criteria of Listings 12.04 or 12.06; and (2)

whether the ALJ committed legal error when he found Plaintiff had not medically equaled a

listing.

           A.      Paragraph B Criteria

           The Paragraph B Criteria of Listings 12.04 and 12.06 require an ALJ to find an extreme

limitation of one, or a marked limitation of two, of the following areas of mental functioning:

           1.   Understand, remember or apply information.
           2.   Interact with others.
           3.   Concentrate, persist, or maintain pace.
           4.   Adapt or manage oneself.



                                                    5
20 C.F.R. § Pt. 404, Subpt. P, App. 1, §§ 12.04(B) and 12.06(B). The ALJ concluded that

Plaintiff had only moderate limitations in understanding, remembering, or applying information,

interacting with others, concentrating, persisting, or maintaining pace, and adapting or managing

oneself. (Tr. 24-25). Plaintiff “specifically contends that the evidence supports at least marked

limitations in 1) interact with others and 2) concentrate, persist or maintain pace.” (R. Doc. 17 at

10). Insofar as interacting with others is concerned, Plaintiff suggests an inherent conflict

between the ALJ’s moderate limitation at Step 3 and his RFC assessment limiting Plaintiff to

“work that is essentially isolated with no interaction with the general public and co-workers.” (R.

Doc. 17 at 12; Tr. 24-25).

       The core of Plaintiff’s argument is that the ALJ ignored “the vast majority of marked and

extreme symptomatic periods and objective MSE findings, instead relying on a few instances of

improvement.” (R. Doc. 17 at 14). That is to say, Plaintiff suggests that, had the ALJ considered

the evidence of “marked and extreme symptomatic periods and objective MSE findings,” he

should have concluded Plaintiff met Listing 12.04 or 12.06 based on an extreme limitation in one

or marked limitation in two of the four areas of functioning. The question before the Court is not

whether, based on an independent review of the record, the Court would draw a different

conclusion, but rather whether substantial evidence supports the findings of the ALJ. If it is clear

the ALJ ignored evidence, or unclear whether the ALJ considered certain evidence, remand may

be warranted. If, on the other hand, the ALJ considered all of the relevant evidence, weighed that

evidence following the proper guidelines, and drew a conclusion upon which the Plaintiff

disagrees, remand is not warranted.

       In his Listing analysis, the ALJ cites the requirements for Listings 12.04 and 12.06, then

states, “[b]ased on the whole of the record, as discussed more fully below, the undersigned finds

that the claimant has moderate limitations in understanding, remember, or applying information;


                                                  6
in interacting with others; concentrating, persisting, or maintaining pace; and adapting or

managing oneself,” ultimately concluding Plaintiff had not met the Paragraph B criteria of either

Listing. (Tr. 24-25). The Regulations do not require an ALJ to cite or reference every single

piece of evidence or medical finding that he has reviewed when reaching his conclusion. Rather,

so long as the ALJ has provided the Court enough information to conclude he has considered all

of the relevant evidence in accordance with the Regulations, his decision will not be reversed for

failure to draw a different conclusion suggested by Plaintiff.

        Plaintiff suggests that the May 15, 2017 report of Dr. Ahmed supports a finding of

extreme limitation in his ability to interact with others. (R. Doc. 17 at 12-13). This report was

submitted by Plaintiff’s counsel on March 24, 2017, shortly after the ALJ’s March 17, 2017

decision was rendered, and asks Dr. Ahmed to respond to specific inquiries as a result of a denial

of Plaintiff’s disability claim. Therefore, this report was not before the ALJ such that it cannot be

said to constitute error that the ALJ did not consider it. A review of the decision of the Appeals

Council indicates that Plaintiff submitted records from Rosenblum Behavioral Health dated

December 13, 2016 to May 15, 2017, which would presumably include this report. (Tr. 2). The

Appeals Council then concludes that the additional “evidence does not show a reasonable

probability that it would change the outcome of the decision.” (Tr. 2). As Dr. Ahmed’s response

to Plaintiff’s counsel’s inquiry post-dated the ALJ’s decision and was considered and rejected by

the Appeals Council, having found it not likely to change the outcome, it is not a basis under

which to overturn the ALJ’s decision. As the Appeals Council notes, should Plaintiff want the

Administration “to consider whether you were disabled after March 17, 2017, you need to apply

again.” (Tr. 2).

        Even were Dr. Ahmed’s May 15, 2017 responses to be considered, the written

explanations of his responses call into question the findings of extreme limitations. An extreme


                                                  7
limitation in mental functioning is represented by an individual who is “not able to function in

this area independently, appropriately, effectively and on a sustained basis.” 20 C.F.R. § Pt. 404,

Subpt. P, App. 1, § 12.00(F)(2)(e). The comments provided by Dr. Ahmed accompanying his

responses to Plaintiff’s inquiry indicate Plaintiff has some difficulty in the areas of interacting

with others and his ability to concentrate, persist or maintain pace, but not an inability to do so.

Dr. Ahmed states that Plaintiff “experienced significant trauma in the past, especially when

having negative interactions with authority figures” and that Plaintiff “does not handle conflict

well and has very poor emotional regulation,” and also that Plaintiff has “significant difficulty

with focus and concentration,” as opposed to an inability. (Tr. 63). Thus, although Dr. Ahmed

checked the “extreme limitation” box on the questionnaire, his explanations contradict this

finding such that, even were the report to be considered, a finding of extreme limitation is not

substantially supported.

         Also in support of his argument that the record supports extreme limitations in his ability

to interact with others, Plaintiff cites to various portions of his Adult Function Report (Tr. 407),

and Exhibits 2F (Tr. 296), 3F (Tr. 396, 398-99, 403-04), 8F (Tr. 435, 441-42, 444, 448), 11F (Tr.

472), 13F (Tr. 490-91, 496-97, 501-02, 508), 14F (Tr. 511), 16F (Tr. 520-22), suggesting that the

“ALJ either neglects to mention or minimizes this evidence.” (R. Doc. 17at 13). The Court’s

review of the ALJ’s decision indicates that the ALJ did, in fact, review and consider each of

these exhibits, even referencing information on the same page in some instances. (See Tr. 26-30,

citing Exhibits 2F, 3F, 8F, 11F, 13F, 14F, and 16F).3




3
  For example, Plaintiff cites page 11 of Exhibit 11F as part of the ALJ’s alleged failure to account for observed
paranoia, anger, isolation, while the ALJ cites the same page for “unchanged symptoms except that fatigue had
increased and he was restless and fidgety. (Compare R. Doc. 17 at 13 with Tr. 27). Similarly, Plaintiff cites page 472
of Exhibit 11F for the ALJ’s alleged failure to account for Plaintiff’s impulsivity, while the ALJ references the same
page for Plaintiff being “partially improved.” (Compare R. Doc. 17 at 13 with Tr. 28).

                                                          8
       The same is true with regard to Plaintiff’s contention that the ALJ failed to consider

evidence of extreme limitations in his ability to concentrate, persist, or maintain pace. (R. Doc.

17 at 14, citing Exhibits 3F, 8F, 11F, and 12F). The ALJ discussed specific portions of each of

these records, indicating his review and consideration of same. For example, Plaintiff argues that

“[a] prior [medical] opinion assessed a marked limitation” in Plaintiff’s ability to concentrate,

persist, or maintain pace. (R. Doc. 17 at 14, citing page 4 of Exhibit 12F). The ALJ discussed

this record, and indeed this page of the record, including the specific explanation the provider

assessed a marked limitation in this area. (Tr. 28) (“He has marked impairment in ability to

complete tasks in a timely manner, which the social worker noted is due to difficulty with focus

and coping with pressure and deadlines.”).

       That the ALJ did not cite or give more weight to the portions of the medical records

specifically highlighted by Plaintiff in his brief is not an indication that the ALJ failed to

consider all of the relevant evidence in accordance with the Regulations, but rather that the ALJ

did not give as much weight to that evidence as Plaintiff would have preferred. Such is not a

basis for remand.

       Furthermore, substantial evidence supports the ALJ’s finding of only moderate limitation

in the areas of Plaintiff’s ability to interact with others and concentrate, persist, or maintain pace.

Insofar as interacting with others is concerned, at his January 6, 2016 consultative examination

with Dr. Van Hook, it was reported that Plaintiff’s “ability to respond appropriately to

supervision and interact appropriately with others was adequate,” though he possessed “poor

conflict resolution skills” with otherwise adequate social judgment. (Tr. 428). In 2016, Plaintiff

reported living with and taking care of his parents. (Tr. 493). At times, Plaintiff’s relationship

with friends and family were reported to be reduced, while at other times normal, indicating less

than extreme or marked ability to interact with others. (Compare Tr. 396, 432, 469, and 472 with


                                                   9
Tr. 322, 326, 338, 340, 342, 364, 404, 475). He was also most often reported to be friendly and

cooperative at appointments, indicating an ability to interact with others. (Tr. 340, 342, 396, 403,

432, 441, 457, 460, 466, 469, 472, 476, 491, 493, 504, 512, 515). Plaintiff represented to Dr.

Michalewicz that he “[f]eels better when [he] interacts with supportive people” at a March 30,

2016 appointment. (Tr. 479).

       Plaintiff reported at a March 26, 2014 appointment that he lost an “internship” at a tattoo

parlor because he punched his boss and best friend. (Tr. 302). At a more recent incident at the

DMV, Plaintiff was able to control his anger and impulse by walking away from the situation, as

Plaintiff reported at his September 14, 2016 appointment that “he was enraged and was about to

exhibit poor impulse control with the worker, but became mindful of the negative consequences

when he thought of such and left.” (Tr. 496). Plaintiff also reported an incident at his August 26,

2013 appointment wherein he wanted to hit a man who hit his car, but he was “proud of himself

for not acting out physically.” (Tr. 316).

       Overall, viewing the record as a whole, substantial evidence supports the ALJ’s finding

of only moderate limitations in Plaintiff’s ability to interact with others. Although there are

instances of difficulties regarding Plaintiff’s ability to interact with others, which have been

reviewed by the Court, there are also numerous instances of success in his interaction with

others, and strong relationships with family and friends. The evidence of Plaintiff’s difficulties in

the workplace or with authority figures was accounted for in the ALJ’s RFC assessment, where

he was limited to work that is essentially isolated, with no interaction with the general public and

co-workers and only occasional interaction with supervisors. (Tr. 25). Based on the record,

Plaintiff had little difficulty interacting with his family and friends, even maintaining a positive

relationship with his ex-wife (Tr. 281, 340, 342), such that his general ability to interact with




                                                 10
others is not seriously limited, but his specific challenges are considered and weighed

accordingly in the RFC assessment.

       Substantial evidence also supports the ALJ’s conclusion that Plaintiff had only moderate

limitations in his ability to concentrate, persist, or maintain pace. Dr. Van Hook found Plaintiff’s

concentration to be “adequate for days of the week backwards, mental computations, and serial

digits,” his memory to be intact, and his persistence to be adequate. (Tr. 427). Plaintiff often

reports difficulties with concentrating and finishing tasks, but there is no evidence of treatment

for an attention disorder that would be warranted by significant limitations in this area. At his

December 13, 2016 appointment with Dr. Ahmed, it was reported that a “normal attention span

is in evidence and there are no signs of hyperactivity.” (Tr. 78). In his March 13, 2017

appointment with Dr. Ahmed, the records of which were not before the ALJ, Plaintiff reported

that he was “doing okay,” that he had a landscaping job, and was also working on his father’s

house. (Tr. 65). Normal attention span and/or an absence of signs of hyperactivity were noted at

several points throughout his records. (Tr. 396, 403, 432, 438, 448, 457, 460, 479, 488, 499).

       B.      Medical Equivalence

       In addition to the ALJ’s finding with regard to the Paragraph B criteria, Plaintiff argues

that the ALJ failed to address medical equivalence. At Step 3, the ALJ stated that, “[b]ased on

the whole of the record, as outlined and discussed in detail below, the undersigned finds that the

severity of the claimant’s mental impairments, considered singly and in combination, do not

meet or medically equal the criteria of listings 12.04, and 12.06.” (Tr. 22).

       Plaintiff submits that, because “the ALJ found that Plaintiff had a combination of

impairments which met the A criteria of two Listings and which resulted in a moderate

impairment in all 4 of the functional domains… the ALJ was required to consider whether his




                                                 11
findings were ‘at least’ of equal medical significance,” suggesting that the ALJ “offered no

rationale as to why Plaintiff did not equal the Listings.” (R. Doc. 17 at 11).

       20 C.F.R. § 404.1526(b) provides the following relevant manner in which an ALJ can

find medical equivalence:

       (1)(i) If you have an impairment that is described in appendix 1, but –

               (A) You do not exhibit one or more of the findings specified in the particular
               listing, or

               (B) You exhibit all of the findings but one or more of the findings is not as
               severe as specified in the particular listing,

           (ii) We will find that your impairment is medically equivalent to that listing if
           you have other findings related to your impairment that are at least of equal
           medical significance to the required criteria.

       In support of his argument, Plaintiff suggests that the ALJ’s finding of moderate

impairment in all four of the functional domains “raise the issue of medical equivalence to the

Listing(s).” (R. Doc. 17 at 10). Rather than pointing the Court to “other findings related to [his]

impairment that are at least of equal medical significance to the required criteria,” Plaintiff seems

to suggest that, because the ALJ found moderate impairment in all four of the functional

domains, he should have concluded that Plaintiff medically equaled Listing 12.04 and/or 12.06.

Plaintiff does not, however, provide any support for the idea that moderate impairment in all four

of the functional domains necessitates a finding of medical equivalence to the Listing. The Court

finds this argument to be without merit.

       Plaintiff also seems to implicate the third manner in which the Administration provides

for a finding of medical equivalence, arguing that the ALJ failed to properly consider medical

equivalence based on Plaintiff’s combination of impairments. (R. Doc. 17 at 11) (“Here, the ALJ

found that Plaintiff had a combination of impairments which met the A criteria of two Listings

and which resulted in a moderate impairment in all 4 of the functional domains. Thus, per the


                                                 12
law cited above [§ 404.1526(b)(B)(2)-(3)], the ALJ was required to consider whether his

findings were ‘at least’ of equal medical significance and if so, ‘we will find that your

combination of impairments is medically equivalent to that Listing.’”)). Plaintiff does not point

to any medical evidence that the ALJ did not consider, however, but rather argues that the ALJ

should have drawn a different conclusion after reviewing the evidence he did consider,

particularly with regard to Plaintiff’s ability to interact with others and his ability to concentrate,

persist or maintain pace. (R. Doc. 17 at 11-15).

        “On judicial review it is not the court’s function to reweigh the evidence and make its

own findings. As long as the ALJ applied the correct legal standards, considered all the evidence

and his conclusions are supported by substantial evidence these findings must be upheld.” Devall

v. Astrue, 2010 WL 5624639, at *3 (M.D. La. Dec. 27, 2010), report and recommendation

adopted, 2011 WL 204792 (M.D. La. Jan. 20, 2011). Plaintiff’s argument that he medically

equaled a Listing is commingled with his argument that he met Listings 12.04 and 12.06 such

that, to the extent the Court has addressed those arguments in the preceding section, they are

incorporated herein.

        Plaintiff suggests that there is an “apparent contradiction” in the ALJ’s finding that

Plaintiff’s ability to interact with others is moderately impaired at Step 3, but that Plaintiff was

limited to “work that is essentially isolated with no interaction with the general public and co-

workers” in his RFC assessment. (R. Doc. 17 at 11-12). Contrary to the Plaintiff’s assertion, the

Regulations explicitly state that an “adjudicator must remember that the limitations identified in

the ‘paragraph B’ and ‘paragraph C’ criteria are not an RFC assessment but are used to rate the

severity of mental impairment(s) at steps 2 and 3 of the sequential evaluation process. The

mental RFC assessment used at steps 4 and 5 of the sequential evaluation process requires a

more detailed assessment by itemizing various functions contained in the broad categories found


                                                   13
in paragraphs B and C of the adult mental disorders listings in 12.00 of the Listing of

Impairments, and summarized on the PRTF.” SSR 96-8p, 1996 WL 374184, at *4 (July 2, 1996).

The inquiries and analyses at the listing stage and the RFC stage are distinct, and the Court will

not venture to compare the two as there is no authority for doing so. The ALJ applied the proper

legal framework at each stage, and his findings are supported by substantial evidence.

       The remainder of Plaintiff’s argument centers around the medical evidence Plaintiff

believes should have directed the ALJ’s conclusions, which Plaintiff mistakenly labels as the

ALJ “ignor[ing] the vast majority of market and extreme symptomatic periods and objective

MSE findings, instead relying on a few instances of improvement.” (R. Doc. 17 at 14). The

Court disagrees, and instead finds that the ALJ considered all of the relevant evidence, based in

part on the detailed review set forth in his decision. (Tr. 26-30). The ALJ’s review includes

Plaintiff’s testimony regarding his ability to focus and interact with others (Tr. 26), specific

references to challenging situations encountered by Plaintiff, including the incident at the DMV

(Tr. 26, 28, 29) and the incident with his friend at the tattoo shop wherein Plaintiff hit him (Tr.

26). The ALJ’s review also includes the objective medical records from 2011 through January

2017. (Tr. 26-30).

       “For cases at the administrative law judge or Appeals Council level, the responsibility for

deciding medical equivalence rests with the administrative law judge or Appeals Council.” 20

C.F.R. § 404.1526(e)(3). Furthermore, a claimant “cannot qualify under the ‘equivalence’ step

by showing that the overall functional impact of his unlisted impairment or combination of

impairments is as severe as that of a listed impairment.” Walton v. Astrue, 2011 WL 195975, at

*6 (N.D. Tex. Jan. 20, 2011) (citing Carrillo v. Astrue, 2010 WL 2136438, at *5 (W.D. Tex.

May 26, 2010). An ALJ is not required to cite every single piece of medical evidence considered

when reaching his conclusion. See, e.g., Castillo v. Barnhart, 151 Fed. App’x 334, 335 (5th Cir.


                                                 14
2005) (“That the ALJ did not specifically cite each and every piece of medical evidence

considered does not establish an actual failure to consider the evidence.”). To do so would be

exhaustive and duplicative of the medical record itself. Instead, the ALJ has a responsibility to

discuss the evidence pertinent in reaching his conclusions in a manner sufficient to indicate on

review that the ALJ has considered all of the relevant medical evidence. That is to say, the

particular evidence cited in an ALJ’s decision is not indicative of the universe of evidence

considered by an ALJ.

       Here, the Court is satisfied that the ALJ reviewed and considered all of the objective

medical evidence before him and, accordingly, Plaintiff’s suggestion that the ALJ erred in not

considering medical equivalence is unwarranted.

V.     Conclusion

       For the reasons given above, IT IS ORDERED that the Commissioner’s decision is

AFFIRMED and Plaintiff’s appeal DISMISSED with prejudice.

       Signed in Baton Rouge, Louisiana, on August 20, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE




                                                15
